      Case 4:15-cv-00250-DCB Document 454 Filed 01/16/20 Page 1 of 1



 1   WO
 2
 3
 4                        IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7   Unknown Parties, et al.,                         No. CV-15-00250-TUC-DCB
 8                 Plaintiffs,                        ORDER
 9   v.
10   Chad Wolf, et al.,
11                 Defendants.
12
13         Pursuant to the Stipulated Protective Order and Local Rule 5.6, the Plaintiffs lodged
14   their Trial Brief (Doc. 439) and Proposed Findings of Fact (Doc. 439-1). The parties have

15   now stipulated to one redaction in the Proposed Findings of Fact at page 4, lines 23-25,
16   which contains personally identifiable information. The redacted Proposed Findings of

17   Fact has been filed into the public record as Attachment 1 (Doc. 447-1) to the Trial Brief
18   (Doc. 447).

19         Accordingly,

20         IT IS ORDERED that pursuant to the Stipulation (Doc. 446) of the parties related
21   to Protected Material under the stipulated Protective Order, the lodged Plaintiff’s Trial
22   Brief (Doc. 439) and Plaintiff’s Proposed Findings of Fact (Doc. 439-1) SHALL BE

23   FILED UNDER SEAL.

24         Dated this 15th day of January, 2020.

25
26
27
28
